Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to an insulin in which the end of B-chain thereof is Leucine-Proline-X-Threonine, classified in C07K 14/62.
II. Claims 2-5, drawn to a process of expressing a fully folded functional two chain insulin derivative comprising utilizing DNA encoding an insulin derivative and sortase, classified in A61K 38/28.
III. Claim 6, drawn to a process of converting a single chain peptide into fully folded active insulin derivative, utilizing DNA encoding a single chain peptide precursor of an insulin derivative and sortase, classified A61K 38/28.
IV. Claims 1 and 7 drawn to an insulin derivative having formula I, classified in C07K 14/62.
The inventions are independent or distinct, each from the other because:
The inventions of I and IV are patentably distinct because each product has an unrelated chemical structure and function.
The methods of Groups II-III are patentably distinct because each method has different steps and different end-points.
Inventions II (or III) and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the product of Group IV may be made by chemical synthesis which utilizes chemicals, wherein said synthesis methods are totally different than those of Groups II-III.
The product of Group I is unrelated to any of the methods of Groups II-III because said product is neither made nor used in any of said methods.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention from Groups I-IV above, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
hundreds and hundreds of distinct species of separate structure:
A) an insulin derivate with A1-A5, A12-17, A8-A10 of the A chain of human insulin,
B) an insulin derivate with A1-A5, A12-17, A8-A10 chain of the A chain animal insulin
C) an insulin derivative with A9 being serine,
D) an insulin derivative with A9 being alanine,
E) an insulin derivative with A19 being tyrosine,
F) an insulin derivative with A19 being phenylalanine
G) an insulin derivative with A19 being serine,
H) an insulin with A21 being aspartic acid,
I) an insulin derivative with A21 being glycine,
J) an insulin derivative with A1-A5, A12-17, A8-A10 of the A chain of human insulin and a glycine at position A21.
K) an insulin derivative with A1-A5, A12-17, A8-A10 of the A chain of animal insulin and a glycine at position A21,
L) an insulin derivative an insulin derivative with A1-A5, A12-17, A8-A10 of the A chain of human insulin with A19 being phenylalanine and a glycine at position A21,
Etc.
For purposes of brevity all hundreds and hundreds of species embraced within the scope of claims 1 and 7 are not spelled out.
 The species are independent or distinct because they are structurally different. In addition, these species are not obvious variants of each other based on the current record.
Currently, claims 1 and 7 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) a simultaneous election from Groups I-IV and (ii) a single species from Groups A-L above, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656